Title: James Gibbon to Thomas Jefferson, 22 December 1815
From: Gibbon, James
To: Jefferson, Thomas


          
            Sir
            Richmond Decr 22. 1815
          
          Coll. T. Randolph will convey to you ye small parcell spoke of to you in my letter a few days past;
          The Captn who brought it, says it is sugar made by the Indians of Venezula and is intended as a subject of information—I am very Resply
          
            Yo Mo Ob
            J Gibbon
          
        